GIERKE, Judge, with whom CRAWFORD, Judge, joins
(dissenting):
In my view 10 USC § 1167 pertains to a collateral administrative consequence of Major Goldsmith’s sentence that may or may not occur. This Court has no jurisdiction over administrative personnel actions.
Unlike Articles 57 and 58, UCMJ, 10 USC §§ 857 and 858, respectively, at issue in United States v. Gorski, 47 MJ 370 (1997), § 1167 is not part of the Uniform Code of Military Justice but, instead, is part of the United States Code pertaining to personnel matters. Also unlike Articles 57 and 58, which make forfeitures and reduction mandatory, 10 USC § 1167 is merely an enabling statute for a discretionary action that may or may not occur. It merely provides that Major Goldsmith “may be separated.” (Emphasis added.)
*92Dropping an officer from the rolls (DFR) traditionally has been treated as an administrative measure separate from the court-martial. See Article of War 118, reprinted in Manual for Courts-Martial, U.S. Army, 1917, at 328; Article for the Government of the Navy (AGN) 38, reprinted in Naval Courts and Boards, 1937, at 465. In 1930, the Attorney General interpreted the congressional intent behind AGN 38 as
not to impose additional punishment upon naval officers convicted of crime, but rather to promote the efficiency of the Navy and to maintain the high standard of its officer personnel by providing that officers who fail to maintain a certain standard of conduct may be dropped from the rolls and rendered ineligible for reappointment.
36 U.S.OpAtty.Gen. 186, 188. Colonel Winthrop explained the purpose of dropping an officer from the rolls as follows:
[T]he authority to drop is a special power conferred by Congress for the purpose of relieving the army of a useless member who has himself practically abandoned it, and the treasury from the obligation of paying for services no longer rendered____
W. Winthrop, Military Law and Precedents 746 (2d ed.1920 reprint)(footnotes omitted).
In Helmich v. Nibert, 543 F.Supp. 725, 728 (D.Md.1982), the court said that DFR “is purely a nondisciplinary administrative action which carries no connotations, good or bad____” In Pickell v. Reed, 326 F.Supp. 1086, 1089-90 (N.D.Cal.1971), the court drew a distinction between punitive and administrative actions and said:
So long as an administrative discharge is not used as a disguise for punitive action, the military remains within proper bounds when it chooses to grant an administrative discharge without pressing for a court martial because of the individual’s wrongful conduct.
In my view DFR is an administrative personnel decision, in the same category as a decision to not promote the officer, to reassign the officer, to revoke the officer’s security clearance, or to administratively separate the officer for substandard performance. It is an action that does not flow from a court-martial sentence as a matter of law. Instead, the court-martial sentence is merely the basis on which the DFR action may be based, and it may or may not occur. I believe that we have no jurisdiction to interfere. Accordingly, I dissent.